DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 07/18/2017. It is noted, however, that applicant has not filed a certified copy of the CN201710587523.4 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/24/2020 and 06/17/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Asami (2016/0085053).

Regarding claim 1, Asami discloses an optical lens (at least Figure 10), comprising: a front lens group (L1, first lens, L2, second lens), configured to diverge 

Regarding claim 2, Asami discloses the optical lens according to claim 1, further comprising: an imaging plane (Sim, image surface); an optical stop (St, aperture stop), located between the front lens group and the rear lens group (at least [0180] teaches the aperture stop to be disposed between L2, second lens, and L3, third lens); and a color filter (PP, optical member; [0247-0248] teach PP, optical member, may be a filter which cuts blue light from UV light, thus regarded as a color filter), located between the rear lens group and the imaging plane (Figure 10 depicts PP, optical member, to be located between L7, seventh lens, and Sim, image surface).

Regarding claim 3, Asami discloses the optical lens according to claim 1, wherein the front lens group is a negative power lens group (Table 8 teaches f12 to be negative) and the rear lens group is a positive power lens group (Table 8, using values of f3-f7, the resulting focal length is positive).



Regarding claim 5, Asami discloses the optical lens according to claim 4, wherein the front lens group further comprises a first lens (L1, first lens) and a second lens (L2, second lens); the rear lens group comprises a third lens (L3, third lens), a fourth lens (L4, fourth lens), a fifth lens (L5, fifth lens) and a sixth lens (L7, seventh lens); and the first lens, the second lens, the third lens, the fourth lens, the fifth lens and the sixth lens are sequentially arranged from an object side to an image side (Figure 10 depicts L1-L5 and L7 are sequentially arranged from the left hand side to the right hand side), the material of the first lens, the second lens, the third lens, the fourth lens and the sixth lens being plastic and the material of the fifth lens being plastic or glass ([0244] teaches L1 through L7 are plastic).

Regarding claim 6, Asami discloses the optical lens according to claim 5, wherein the first lens, the second lens, the third lens, the fourth lens and the sixth lens are all aspheric lenses (at least [0202] teaches one of the surfaces of each lens to be aspherical).

Regarding claim 9, Asami discloses the optical lens according to claim 1, wherein the optical lens meets that a through-the-lens (TTL)/effective focal length (EFFL) is less than or equal to 9; and the TLL is an optical length of the optical lens and the EFFL is a .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Asami (2016/0085053) in view of Chen et al. (2015/0268446, of record).

Regarding claim 7, Asami discloses the optical lens according to claim 6, wherein the first lens has a meniscus shape convex toward the object side (Figure 10, Table 8 teach L1, first lens, is a meniscus lens which is convex on the object side), the second lens has a cylindrical biconvex shape (Figure 10, Table 8 teach L2, second lens, is a cylindrical biconvex lens), a first surface and a second surface of the second lens being 
Asami fails to teach a first surface and a second surface of the first lens being both aspheric surfaces. Asami and Chen are related because both teach an optical lens.
Chen discloses an optical lens wherein a first surface and a second surface of the first lens being both aspheric surfaces (at least [0046, 0055] teach both surfaces of the first lens element to be aspheric).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified Asami to incorporate the teachings of Chen and .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Asami (2016/0085053) in view of Chen et al. (2015/0268446, of record) as applied to claim 7 above, and further in view of Watanabe (2016/0320619).

Regarding claim 8, the modified Asami discloses the optical lens according to claim 7, but fails to teach wherein the sag of a free form surface of the first lens, the second lens, the third lens, the fourth lens, the fifth lens or the sixth lens meets a formula, 

    PNG
    media_image1.png
    94
    708
    media_image1.png
    Greyscale

 wherein Z(r) is the sag of the free form surface of the lens, r is the radius of the lens, c is the radius of curvature of the lens, k is a quadric coefficient, A is a fourth-order aspheric coefficient, B is a sixth-order aspheric coefficient, C is an eighth-order aspheric coefficient, D is a tenth-order aspheric coefficient and E is a twelfth-order aspheric coefficient. The modified Asami and Watanabe are related because both teach an optical lens.
Watanabe discloses an optical lens wherein the sag of a free form surface of the first lens, the second lens, the third lens, the fourth lens, the fifth lens or the sixth lens meets a formula, 

    PNG
    media_image1.png
    94
    708
    media_image1.png
    Greyscale

 wherein Z(r) is the sag of the free form surface of the lens, r is the radius of the lens, c is the radius of curvature of the lens, k is a quadric coefficient, A is a fourth-order aspheric coefficient, B is a sixth-order aspheric coefficient, C is an eighth-order aspheric coefficient, D is a tenth-order aspheric coefficient and E is a twelfth-order aspheric coefficient (at least [0038-0041] Equations 1 and 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have further modified Asami to incorporate the teachings of Watanabe and provide wherein the sag of a free form surface of the first lens, the second lens, the third lens, the fourth lens, the fifth lens or the sixth lens meets a formula, 

    PNG
    media_image1.png
    94
    708
    media_image1.png
    Greyscale

wherein Z(r) is the sag of the free form surface of the lens, r is the radius of the lens, c is the radius of curvature of the lens, k is a quadric coefficient, A is a fourth-order aspheric coefficient, B is a sixth-order aspheric coefficient, C is an eighth-order aspheric coefficient, D is a tenth-order aspheric coefficient and E is a twelfth-order aspheric coefficient. Doing so would allow for correction of distortion and light aberration, thereby improving image quality.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Asami (2016/0085053).

Regarding claim 10, Asami discloses the optical lens according to claim 9, but fails to teach wherein the optical length of the optical lens is 22 mm.
Asami teaches the optical length of the optical lens to be 21.75594 mm, which is calculated by using the values from Table 8. The specifically taught TTL value and the claimed TTL value are within a 5% threshold amount. Examiner notes that it would have been obvious to one having ordinary skill in the art at the time the invention was filed to adjust the TTL value to be 22 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Doing so would allow for adequate image correction while retaining a compact size.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BALRAM T PARBADIA whose telephone number is (571)270-0602. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BALRAM T PARBADIA/Primary Examiner, Art Unit 2872